Citation Nr: 1326784	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for benign prostate hypertrophy (claimed as urinary incontinence secondary to diabetes mellitus).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1988, and from February 2003 to June 2004.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for benign prostate hypertrophy (claimed as urinary incontinence secondary to diabetes mellitus).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for benign prostate hypertrophy (claimed as urinary incontinence secondary to diabetes mellitus).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In July 2013, the Veteran submitted a written statement that he wished to withdraw his appeal for service connection for benign prostate hypertrophy (claimed as urinary incontinence secondary to diabetes mellitus).  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to that claim, there are no remaining allegations of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.  


ORDER

The appeal for service connection for benign prostate hypertrophy (claimed as urinary incontinence secondary to diabetes mellitus) is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


